Citation Nr: 1717686	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  04-00 021A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral metatarsalgia with callosities, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for low back strain with degenerative joint disease of the lumbar spine, rated 10 percent disabling from July 1, 1997, to October 30, 2006, and 20 percent disabling from October 31, 2006. 

3.  Entitlement to a rating in excess of 10 percent for arthritis of the thoracic spine.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied increased ratings for bilateral metatarsalgia with calluses, low back strain with degenerative changes, and thoracic spine arthritis.

In May 2005, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with his claims file.

The case was remanded by the Board in August 2005 for additional development, and pursuant to development requested therein, an August 2007 rating decision of the Appeals Management Center (AMC) increased the rating for low back strain with degenerative joint disease of the lumbar spine to 20 percent, effective October 31, 2006.  

A March 2008 Board decision, in pertinent part, awarded an increased 10 percent disability rating for arthritis of the thoracic spine; denied a rating in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine from July 1, 1997, to October 30, 2006, and in excess of 20 percent from October 31 2006; and denied a rating in excess of 10 percent for bilateral metatarsalgia with callosities.  

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision, the Court vacated the portions of the March 2008 Board decision that denied a rating in excess of 10 percent for arthritis of the thoracic spine; a rating in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine from July 1, 1997, to October 30, 2006, and in excess of 20 percent from October 31 2006; and a rating in excess of 10 percent for bilateral metatarsalgia with callosities, and remanded these matters to the Board for further proceedings consistent with that decision.  

An August 2012 Board remand sought development pursuant to the directives of the December 2011 Court decision, and found the issue of entitlement to TDIU to be on appeal as part of the claims for increased ratings before the Board as delineated in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case was remanded again by the Board in July 2015, and that remand referred the issues of entitlement to service connection for a leg disability and gout, both as secondary to service-connected disabilities, to the Agency of Original Jurisdiction (AOJ).  Review of the record does not reflect the requested action with respect to these matters since the July 2015 remand; as such these issues are again referred to the AOJ for appropriate action.  38 C F R. § 19.9(b) (2016).

The claims for increased ratings for bilateral metatarsalgia with callosities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  From July 1, 1997 to October, 30, 2006, the Veteran's low back strain with degenerative joint disease of the lumbar spine was manifested by, at worst, forward flexion limited to 85 degrees, extension to 15 degrees, 25 degrees of right and left lateral rotation, and 30 degrees of right and left lateral flexion with no additional limitation due to functional factors, and no muscle spasms; the unilateral loss of lateral spine motion in the standing position; guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; neurologic impairment; or episodes of intervertebral disc disease (IVDS).   

2.  Since October 31, 2006, the Veteran's low back strain with degenerative joint disease of the lumbar spine has been manifested by forward flexion limited to, at worst 70 degrees without loss of lateral motion, ankylosis of the entire thoracolumbar spine; IVDS; or associated neurologic impairment. 

3.  The Veteran is in receipt of the maximum schedular rating for arthritis of the thoracic spine; he has not alleged and record does not otherwise raise questions of entitlement to an extraschedular rating.


CONCLUSIONS OF LAW

1.  For the period from July 1, 1997 to October 30, 2006, the schedular criteria for an evaluation in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002 & 2003); DCs 5235-5243 (2016). 

2.  The schedular criteria for a rating in excess of 20 percent for low back strain with degenerative joint disease of the lumbar spine from October 31, 2006, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5292, 5293, 5295, DCs 5235-5243. 

3.  The criteria for a rating in excess of 10 percent for arthritis of the thoracic spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, DCs 5291, 5293; DCs 5235-5243. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, there is no contention or evidence that VA has failed to meet any of its duties to provide notice or assist the Veteran in substantiating his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  

The rating criteria pertaining spine disabilities were amended twice during the pendency of the Veteran's claim, first in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349(Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004). 

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110 (g) (West 2002); 38 C.F.R. § 3.114 (2013).  Moreover, as the Veteran's claim was pending at the time of both regulatory amendments, he is entitled to the application of the criteria most favorable to his claim.  See generally, Kuzma, supra; VAOPGCPREC 7-2003.

Under the criteria in effect prior to the September 2002 and September 2003 regulatory revisions (hereinafter "old" criteria), DC 5291 provided a maximum 10 percent rating for severe limitation of the thoracic spine (characterized at that time as the dorsal spine).  Slight limitation of motion of the thoracic spine warranted a noncompensable rating and moderate limitation of motion of the thoracic spine warranted a 10 percent rating under DC 5291.  

Under DC 5292, a rating of 10 percent was assigned for slight limitation of lumbar spine motion.  A 20 percent rating was for assignment for moderate limitation of lumbar motion.  A rating of 40 percent required severe limitation of motion.  

The Board notes that the old criteria did not define a normal range of motion for the lumbar spine.  However, current regulations do establish normal ranges of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2016).  The supplementary information associated with the amended regulations state that the ranges of motion were based on medical guidelines in existence since 1984. See 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, the Board will apply the most recent September 2003 guidelines for ranges of motion of the spine to the old criteria.

Under former Diagnostic Code 5293, a 10 percent rating was warranted for mild intervertebral disc syndrome.  A 20 percent rating was assignable for moderate intervertebral disc syndrome, recurring attacks, with intermittent relief.  A 40 percent rating was warranted for severe intervertebral disc syndrome, recurring attacks, with intermittent relief.  A 60 percent evaluation required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (as in effect prior to September 23, 2002).

Diagnostic Code 5295, as in effect prior to September 26, 2003, provided a 20 percent evaluation for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent evaluation was for application for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

The revised General Rating Formula for Diseases and Injuries of the Spine provides that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The General Formula also includes the following notes: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under the revised criteria IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Summarizing the pertinent evidence with the above criteria in mind, a February 1997 X-ray showed disc space narrowing in the upper spine with early degenerative end plate spurs.  A September 1997 VA examination of the spine showed the Veteran describing chronic lower lumbar discomfort on a daily basis.  He denied radicular symptomatology.  He also described intermittent thoracic spine pain occurring approximately six times a year with flare-ups.  Range of motion testing of the lumbar spine showed 85-90 degrees of flexion, 15-20 degrees of extension, 40 degrees of lateral bending and 25-30 degrees of left and right rotation without significant pain.  X-rays ordered in conjunction with this examination revealed mild degenerative changes in the thoracic and lumbar spine.  

X-rays of the lumbosacral spine in March 2000 demonstrated L4-L5 space narrowing and moderate diffuse spondylosis.  A March 2000 VA examination of the spine reflected the Veteran describing pain predominantly over his left paraspinal area.  There were no paraspinal spasms noted.  His range of lumbar spine motion was 90 degrees of flexion, 15 degrees of extension, and 30 degrees of left and right bending.  His sensation was intact and equal bilaterally in all dermatomes.  The diagnosis was a chronic low back strain with paraspinal discomfort. 

The current appeal with respect to the ratings assigned for the service connected spine disabilities stems from a claim for increased compensation for such disability received in June 2002.  At his March 2005 hearing provided in connection with this claim, the Veteran testified that his low back condition reoccurred about 3 times a year which affected his mobility and quality of life.  He also stated that his back condition affected his employment. 

In November 2005, the Veteran presented to the 20th Medical Group with complaints of back pain.  The treating nurse provided a diagnosis of lumbago. 

Reports from an October 31, 2006, VA spine examination reflect the Veteran denying constant pain or radiation of pain.  He was said to have been employed and reported that his condition effectively forced him to change responsibilities away from jobs that required lifting to more sedentary work.  The Veteran reported that activities of daily living were also affected.  Lumbar motion testing showed forward flexion of 0 to 44 degrees with pain from 44 to 55 degrees.  Extension was 0 to 32 degrees.  There was 0 to 30 degrees of lateral bending in each direction.  Rotation right and left was pain free from 0 to 40 degrees.  The examiner stated that the range of motion of the thoracic and lumbar spine was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use. 

The October 2006 VA examination of the thoracic and lumbar spine was negative for Goldthwaite's sign, listing of the lumbar spine, and abnormal mobility on motion.  The examination of the thoracic and lumbar spine was without spasm.  There was tenderness throughout the thoracic and lumbar spine.  Straight leg raises were negative for neurological complaints.  The sensory examination was intact to light touch and vibration.  There was no nerve affected by complete or partial paralysis, neuritis, or neuralgia.  X-rays of the thoracic spine showed a loss of disc height at the 12th thoracic vertebra and diffuse degenerative changes.  The Lumbar spine x-ray also showed degenerative changes.  The diagnoses following the examination were degenerative joint disease of the thoracic and lumbar spine and degenerative disc disease of the thoracic spine. 

At a January 2013 VA spine examination, the Veteran reported three episodes of flare-ups of spine pain a year of such severity as to prevent him from driving and require him to visit an emergency room.  Range of lumbar motion testing showed 90 degrees of forward flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Repetitive motion showed no additional loss of motion with the exception of right lateral flexion, which was to 25 degrees.  There was no localized tenderness or spasms.  There was full strength in the muscles of the lower extremity and no muscle atrophy.  Reflexes and sensation were normal and the straight leg raising test was negative on both sides.  The examiner noted that there was no radiculopathy or neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  IVDS was said to be present but to have resulted in episodes lasting less than one week over the prior 12 months.  The examiner stated that the service connected spine disability did not impact the Veteran's ability to work.   

At the most recent VA examination of the spine conducted in July 2016 VA, the Veteran reported intermittent back pain, described as dull and achy, that radiates down the posterior side of the right leg.  Sitting and flexion were said to be aggravating factors, and symptoms were said to be alleviated by lying down.  The Veteran reported more severe flare-ups of pain one to two times a month.  Functional impairment was noted to be pain after sitting for 25 minutes and following flexion.  Range of motion testing showed 70 degrees of forward flexion and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation.  Repetitive motion showed no additional loss of motion.  Midline lumbar spine tenderness was noted but was said to not result in an abnormal gait or abnormal spinal contour.  The examiner stated that it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups without resorting to speculation, but indicated the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  

Spasms were described at the July 2016 VA spine examination but were said to not result in an abnormal gait or abnormal spinal contour.  No ankylosis or guarding was noted.  There was full strength in the muscles of the lower extremity and no muscle atrophy.  Reflexes and sensation were normal and the straight leg raising test was negative on both sides.  The examiner noted that there was no radiculopathy or neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  IVDS was said to be not be present.  The examiner stated that the service connected spine disability impacted the Veteran's ability to work to the extent of the reported pain after sitting 25 minutes and with flexion.

VA outpatient treatment reports of record, dated at the time of this writing through July 2016, do not reflect clinical findings that that differ in any significant degree-as relevant to the rating criteria-from those demonstrated at the examinations discussed above.  

A.  Lumbar Strain

1.  Consideration under the Old Criteria 

The September 1997 and March 2000 VA examinations revealed none of the findings needed for a rating in excess of 10 percent under DCs 5292, 5293, or 5295.  The Veteran did not have a moderate limitation of motion so as to warrant a rating in excess of 10 percent under DC 5292 as the motion shown at these examinations was either normal or slightly short thereof.  There were no indications of moderate IVDS on the reports from the September 1997 and March 2000 VA examinations so as to warrant a rating in excess of 10 percent under DC 5293 inasmuch as testing showed no nerve involvement and no neurologic impairment was reported.  Finally, a rating in excess of 10 percent was not warranted under DC 5295 because the back was found at the March 2000 VA examination to have had a normal appearance, with no muscle spasm, and there no clinical finding during the time in question that there was loss of lateral spine motion, unilaterally, in the standing position.  

Subsequent examinations have also not shown findings that would approximate the criteria for increased ratings under the old rating criteria.  The Veteran has retained most of the normal range of motion on all reported examinations and would not warrant more than a rating for slight limitation of lumbar spine motion under the old DC 5292.  There has also not been muscle spasm or loss of lateral spinal motion as would be required for a higher rating under the old DC 5295.

A rating under DC 5293 is not warranted for the later periods because the Veteran has been found to not have IVDS.

Given the above, the Veteran's low back disability does not warrant an evaluation in excess of 10 percent for the period from July 1, 1007, to October 30, 2006, under the old criteria codified at 38 C.F.R. § 4.71a, DCs 292, 5293, 5295 (2002).  Moreover, as the medical evidence for the period in question did not indicate vertebral fracture or ankylosis, a higher evaluation is not warranted under 38 C.F.R. § 4.71a, DCs 5285, 5286, or 5289 (2002).

2.  Consideration under the Revised Criteria 

Under the General Rating Formula for Diseases and Injuries of the Spine effective after September 26, 2003, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Such findings are not demonstrated by any clinical evidence during the period after the revised criteria became effective and prior to the October 31, 2006, VA examination (the effective date of the 20 percent rating).  Moreover, as it was not shown during this period that there was IVDS having a total duration of at least two weeks during a 12 month period, a 20 percent rating cannot not be assigned during the period after the revised criteria became effective and prior to October 31, 2006, with application of the Formula for Rating IVDS under the revised criteria. 

As for entitlement to a rating in excess of 20 percent for the period from October 31, 2006, an increased evaluation of 40 percent under the revised criteria is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  The July 2016 VA spine examination showed no ankylosis, nor is it otherwise shown that the lumbar spine disability involves ankylosis, and the most limited forward flexion exhibited following the effective date of the revisions in question was to 44 degrees at the October 2006 VA examination.  Thus, range of motion of the lumbar spine does not approximate the criteria for an evaluation in excess of 20 percent on the basis of the General Formula.  

As for increased rating on the basis of IVDS, such was not shown at the July 2016 VA examination, and while IVDS was shown at the January 2013 VA examination, incapacitating episodes of IVDS were said to have lasted less than one week in the prior year.  Therefore, a rating in excess of 20 percent on the basis of IVDS is not warranted under the revised criteria, as an evaluation of 40 percent requires incapacitating episodes of IVDS having a total duration of at least 4 weeks during a 12 month period.  Finally, as the October 2006, January 2013, and July 2016 VA examinations revealed no neurologic abnormalities, increased compensation is not warranted on the basis of neurologic impairment.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).

B.  Arthritis of the Thoracic Spine

The March 2008 Board decision, while noting that there were no range of motion findings for the thoracic spine, resolved all reasonable doubt in favor of the Veteran and found that a 10 percent rating was warranted for arthritis of the thoracic spine under DC 5003 on the basis of X-ray evidence of arthritis and consistent reports of pain.  A March 2008 rating decision implemented this decision, and granted a 10 percent rating for the arthritis of the thoracic spine effective from June 8, 2002, the date of the receipt of the claim for increase. 

As set forth above, the highest assignable rating under DC 5291 for limitation of thoracic spine motion was 10 percent; as such, a rating in excess of 10 percent under the old criteria cannot be assigned on the basis of limitation of thoracic spine motion.  In addition, for the period prior to t he September 2002 and September 2003 amendments to the criteria for rating spinal disabilities, there is no evidence that the service-connected arthritis of the thoracic spine involved episodes of IVDS; therefore, a rating under the old criteria codified at DC 5293 cannot be assigned on the basis of IVDS.  Moreover, as the medical evidence for the period in question did not reflect  a vertebral fracture or ankylosis involving the thoracic spine, a higher evaluation is not warranted for the service connected thoracic spine disability under the old criteria codified at 38 C.F.R. § 4.71a, DCs 5285, 5286, or 5289 (2002).

2.  Consideration under the Revised Criteria 

As the revised criteria are in terms of the thoracolumbar spine-with thoracic and lumbar disabilities rated together-any disability associated with the thoracic spine is contemplated by the rating assigned under the revised criteria for the service connected lumbar spine disability.  As such, a separate rating for the service connected spine disability under the revised criteria would be tantamount to pyramiding, which is forbidden under 38 C.F.R. § 4.14.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (noting the 38 C.F.R. § 4.14 prohibits employing the rating schedule as a vehicle for compensating a claimant twice or more for the same symptomatology because such would overcompensate the claimant for the actual impairment of his or her earning capacity).   

C.  Final Considerations

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40; 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

Examinations do not show additional limitation of motion due to functional factors that would warrant higher ratings.  Examiners have found no additional loss of motion after repetitive motion, or due to pain or other factors.  The Veteran has reported flare-ups; but as reported on the 2016 examination, these consist of pain without reported limitation of motion.

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  

The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

The Board has also considered the assertions of the Veteran with regard to the alleged inadequacies in the July 2016 VA examination, to include the fact that it was not conducted during a flare-up, but finds this examination to be adequate as the reports from this examination reflect consideration of the Veteran's contentions, a review of the medical history, and findings pertinent to the relevant rating criteria at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Moreover, the July 2016 VA examiner-while stating that it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups without resort to speculation- indicated the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups; namely, pain after sitting for 25 minutes and following flexion.  Such statements have been considered by the undersigned; however, as set forth above, the competent medical evidence simply weighs against a conclusion that increased compensation for the service connected spine disabilities is warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU may be part of an increased rating claim.  As explained in the remand that follows this decision, consideration of the matter of entitlement to TDIU by the Board must be deferred at this time.    

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine for the period from July 1, 1997, to October 30, 2006; a rating in excess of 20 percent for this disability for the period beginning October 31, 2006; and a rating in excess of 10 percent for arthritis of the thoracic spine.  

As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to a rating in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine for the period form July 1, 1997, to October 30, 2006; a rating in excess of 20 percent for this disability for the period beginning October 31, 2006; and a rating in excess of 10 percent for arthritis of the thoracic spine must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   



ORDER

A rating in excess of 10 percent for low back strain with degenerative joint disease of the lumbar spine for the period from July 1, 1997, to October 30, 2006, is denied.  

A rating in excess of 20 percent for low back strain with degenerative joint disease of the lumbar spine for the period beginning October 31, 2006, is denied. 

A rating in excess of 10 percent for arthritis of the thoracic spine is denied.



REMAND

The record reflects a December 5, 2016, Compensation and Pension Exam Inquiry, listing the Veteran's current address of record, reflecting the scheduling of a VA foot examination to assess the severity of his service connected foot condition.  As reflected on computer generated form received on January 5, 2017, the Veteran failed to report to this examination.  However, the Veteran explained in a statement received in February 2017 that he could not attend this examination as he was traveling during the holidays.  He also indicated in a statement received in February 2017 that, after being told by the RO to do so, he reported to an office of his representative on the day that his foot examination was scheduled, but the "walk-in" service was not available at that time.  

The Veteran was last afforded a VA examination to assess the severity of his service connected foot disability over four years ago; and in a statement received in July 2016,  he contended that he was entitled to TDIU-essentially described worsening symptomatology including that associated with his service connected foot disorder, the undersigned finds that the Veteran should be afforded one more opportunity to attend a VA examination to assess the severity of his service connected foot disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Finally with respect to the claim for TDIU, as the resolution of the claim for an increased rating for the service connected foot disability could potentially impact the adjudication of this claim, the adjudication of the claim for TDIU must be deferred at this time.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature, severity, and extent of the current pathology associated with the service connected bilateral metatarsalgia with callosities.  The electronic record should be made available to the examiner.  The examiner should also describe the functional limitations, to include those affecting the Veteran's ability to work, resulting from bilateral metatarsalgia with callosities.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


